DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2021 have being considered by the examiner.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Chen on November 18th, 2021.

The application has been amended as follows:
Claim 1 have been amended to reflect allowable subject matter:

Amended claim 1:- A light-emitting diode (LED) display system, comprising: a computer host, configured to determine a data path layout and a power path layout of the LED display system; 
a forward device, coupled to the computer host and configured to forward a displayed data of the computer host; 
and an LED display device, coupled to the forward device, having at least an LED display module, wherein each LED display module comprises: 
a connection interface, configured to receive the displayed data and transmit the displayed data to a first LED display module of a plurality of LED display modules to execute the data path layout; 
a display unit, configured to display the displayed data; 
a logic unit, coupled to the connection interface and configured to receive the displayed data to drive the display unit; 
a control unit, configured to control the display unit via the logic unit to determine a scanning frequency or a brightness setting of the display unit; 
a power unit, configured to connect a power source via a power connection unit, wherein the power source is an alternating current (AC) or a direct current (DC); 
and a switch unit, configured to be conducted or cut off by the control unit to execute the power path layout; 
wherein each of the plurality of LED display modules are connected to each other via the connection interface;
wherein the display unit of each LED display module has a specific identification (ID); 
wherein the computer host is configured to establish an LED display module layout table according to the specific ID of the display unit of each LED display module; 
Wherein the computer host may ask the connection interface of each of the LED display modules via the forward device to obtain the LED display module layout table of the LED display system.

Claim 7 have been amended to reflect allowable subject matter:

Amended claim 7:- A light-emitting diode (LED) display module, comprising: a connection interface, configured to receive a displayed data and transmit the displayed data to another LED display module to execute a data path layout; 
a display unit, configured to display the displayed data; 
a logic unit, coupled to the connection interface and configured to receive the displayed data to drive the display unit; 
a control unit, configured to control the display unit via the logic unit to determine a scanning frequency or a brightness setting of the display unit;
a power unit, configured to connect a power source via a power connection unit, wherein the power source is an alternating current (AC) or a direct current (DC); 
and a switch unit, configured to be conducted or cut off by the control unit to execute a power path layout; 
wherein the data path layout is determined by a computer host, wherein the display unit has a specific identification (ID); 
wherein the computer host is configured to establish an LED display module layout table according to the specific ID of the display unit;
Wherein the computer host may ask the connection interface of each of the LED display modules via a forward device to obtain the LED display module layout table of a LED display system.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Claims 1, and 7-8, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “a computer host configured to...” [Line 3 and 1-2].
Claims 1 and 7; recites the limitation, “a connection interface configured to...” [Line 9 and 2].
Claims 1 and 7; recites the limitation, “display unit configured to...” [Line 13 and 5].
Claims 1 and 7; recites the limitation, “logic unit configured to ….” [Line 14 and 6].
Claims 1 and 7; recites the limitation, “power unit configured to:.” [Line 20 and 11].
Claims 2 and 8; recites the limitation, “a communication interface, ……, to communicate.” [Line 3-4 and 2-3].

Such claim limitation(s) is/are:
(i) “computer host” have a structure associated with it.
(ii) “a connection interface” have a structure associated with it.
(iii) “display unit” have a structure associated with it.
(iv) “logic unit” have a structure associated with it.
(vi) “power unit” have a structure associated with it.
(vii) “communication interface” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1, and 7, recites limitations that invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “a forward device configured to.” [Line 4].
Claims 1 and 7; recites the limitation, “a control unit configured to….” [Line 17 and 8].
Claims 1 and 7; recites the limitation, “Wherein the computer host may ask the connection interface of each of the LED display modules via the forward device to obtain the ….” [Line 25-27 and 17-19].


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1, and 7:
(i) “a forward device” (Fig. 8, #30. Paragraph [0015]-a forward device is describe as unit that comprises of a universal serial bus (USB) connection device (wherein is a USB) and a high definition multimedia interface (HDMI) connection device. The forward device is described as a universal serial bus (USB) connection device of the forward device 30 maybe utilized for implementing the data path layout and the power path layout, or the displayed data may be transmitted to each of the LED display modules of the LED display device 10 via a high definition multimedia interface (HDMI) connection device of the forward device 30. (wherein the forward device have a structure associated with it, a USB and HDMI connection.). Fig. 6, illustrates the forward device as a black box #30).
(ii) “a control unit” (Fig. 8, #104. Paragraph [0018]- a control unit is describe as may be hardware, e.g. a CPU or SoC. (wherein the control unit have a structure associated with it, a CPU.). 


Reason for Allowance

Claims 1-2, 6-8, and 11, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s IDS submitted 11/10/2021 in a QPIDS and a thorough search the closest prior arts Lee et al. (US 2017/0193877 A1), in view of Dai et al. (US 2017/0006688 A1), and in further view of CHEN et al. (US 2015/0153795 A1),  and in further view of Fan (US 20090251393 A1), and in further view of Tsuji (US 20050179616 A1), and in further view of YANG (US 2018/0061903 A1), and in further view of KANG (US 2014/0010549 A1), and in further view of Hazani et al. (US 2008/0226060 A1),  and in further view of Tsukahara et al. (US 2015/0242049 A1), and in further view of Akatsuka et al. (2019/0296579), in combination, fail to teach all the limitations as recited in the independent claims.  

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
Wherein the computer host may ask the connection interface of each of the LED display modules via the forward device to obtain the LED display module layout table of the LED display system (wherein the forward device comprise of a universal serial bus (USB) connection device (wherein is a USB) and a high definition multimedia interface (HDMI) connection device, the structure as described in applicant`s disclosure dated 07/26/2020 as in Fig. 8 and Paragraph [0015], based on the functional language since the term “Wherein the computer host may ask the connection interface of each of the LED display modules via a forward device to obtain” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 1. 

With regards to independent claim 7, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
Wherein the computer host may ask the connection interface of each of the LED display modules via a forward device to obtain the LED display module layout table of the LED display system (wherein the forward device comprise of a universal serial bus (USB) connection device (wherein is a USB) and a high definition multimedia interface (HDMI) connection device, the structure as described in applicant`s disclosure dated 07/26/2020 as in Fig. 8 and Paragraph [0015], based on the functional language since the term “Wherein the computer host may ask the connection interface of each of the LED display modules via a forward device to obtain” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 7. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628